Title: To George Washington from Jacob Read, 19 December 1798
From: Read, Jacob
To: Washington, George



Sir
Philadelphia Wednesday 19th Decembr 1798

I obey the request of the Author of the within Scheme of a Review in presenting the inclosed copy for your Excellency’s perusal[.] Mr Simons supposed you were still in this City which I believe induced him to make the request, and I shou’d not have deemed the subject of sufficient importance to have troubled you with a Letter had not my own feelings been a good deal gratified in an opportunity of presenting to you[r] View the high state of discipline in which the Militia of Charleston are. for to be able with promptitude & exactness to perform the Evolutions ordered in

the scheme both officers & men must be much advanced in the Military science.
I with great pleasure avail myself of the present opportunity of enquiring after your own & Lady’s health & of expressing the hope that you arrived at Mount Vernon in perfect health & without accident.
Mrs Read requests you will do her the honour to present her respectful Compliments to Mrs Washington to which I pray you also to add mine. I am with the greatest respect and regard Your most obedt Servt

Jacob Read

